Citation Nr: 0124111	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  01-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the lower extremities and feet, to include peripheral 
neuropathy and poor circulation.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1954 to 
October 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the veteran's claim of service connection for 
residuals of frostbite of the lower extremities and feet, to 
include peripheral neuropathy and poor circulation.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in July 2001, a transcript of 
which is of record.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  It is the Board's judgment that there is a 
further duty to assist the veteran with the development of 
his claim.
The veteran asserts, in essence, that he has residuals of 
frostbite of the lower extremities and feet, to include 
peripheral neuropathy and poor circulation, as the result of 
an in-service cold injury.  He specifically contends that he 
sustained frostbite of the feet while on combat duty in 
Pusan, Korea in January 1955, which caused his current 
bilateral leg and foot disability.  

The veteran testified at his personal hearing that he 
received medical treatment during service for frostbite of 
the feet.  However, the only service medical record on file 
is a September 1957 separation examination report.  This 
report is negative for any residuals of frostbite, in that 
clinical evaluation of the lower extremities was reported as 
normal at that time.  Nevertheless, as the veteran's service 
medical records appear to be incomplete, the Board concludes 
that a remand is required for the RO to attempt to obtain any 
additional service medical records that are in existence but 
are not on file.  See § 3 of the VCAA (codified as amended at 
38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001); 66 Fed. Reg. at 
45631 (codified as amended at 38 C.F.R. § 3.159(c)(2)).

As stated above, the veteran contends that he had frostbite 
of the feet while on combat duty.  In the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b).  
However, the Board finds that the evidence on file is 
insufficient to make an adequate determination as to whether 
or not the veteran was actually on combat duty in Korea.  For 
example, his DD Form 214 reflects that he had over a year of 
foreign and/or sea service, but it does not appear that he 
was awarded any medals or citations denoting combat service.  
The Board is of the opinion that the veteran's service 
personnel records would be of great assistance in making a 
full and fair determination as to whether or not he actually 
had combat duty during active service.  Accordingly, a remand 
is also required to obtain these records.

At the July 2001 personal hearing, it was noted that the 
veteran had had an outpatient physical at the VA Medical 
Center (VAMC) in Birmingham, Alabama, in June 2001 which 
included nerve conduction studies.  However, no such VA 
medical records appear to be on file.  Section 3 of the VCAA 
(codified at 38 U.S.C.A. § 5103A(c)(2) (West Supp. 2001)) 
requires that all VA medical records be obtained when 
adjudicating a veteran's claim.  See also 66 Fed. Reg. at 
45631 (to be codified as amended at 38 C.F.R. § 3.159(c)(2)-
(3)).  Furthermore, prior to the enactment of the VCAA, the 
Court had held that VA medical records which are in existence 
are constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO must 
secure this medical evidence.

The Board further notes that the only post-service medical 
evidence of record consists of private out-patient records 
dated from 1995 to 1998.  In reviewing this documentation, 
the Board notes that the veteran was seen on numerous 
occasions for evaluation and treatment of bilateral leg and 
foot complaints.  D. K. G., M.D., reported in August 1998 
that the veteran had "peripheral neuropathy, frostbite in 
Korea (both feet)".  However, the physician did not provide 
a rationale for this opinion and there is no indication that 
he reviewed the claims file.  Moreover, it was reported 
during this time that the veteran had numbness of the feet 
from diabetic neuropathy, and a history of the latter disease 
was noted on multiple occasions.  The Board finds that 
clarification of Dr. G's opinion is warranted and that the 
veteran should be afforded a VA examination that includes a 
review of the medical record and an opinion addressing the 
medical questions at hand.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See §  3(a) of the VCAA (codified as 
amended at 38 U.S.C.A.§ 5103A (West Supp. 2001); see also 66 
Fed. Reg. at 45631 (codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  It is the Board's judgment that the veteran 
should be afforded a VA examination for the purpose of 
determining if he has any residuals of frostbite, and, if so, 
whether such is causally related to an in-service cold 
injury.  

The RO should also address whether any additional 
notification or development action is required under the VCAA 
regarding the issue on appeal, to include the amended 
regulatory provisions of 38 C.F.R. § 3.159.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should attempt to secure all 
of the veteran's service medical and 
service personnel records through 
official channels.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his feet and 
leg problems since August 1998.  After 
securing any necessary release, the RO 
should obtain those records that are not 
on file.  Of particular importance are 
any records that are available from the 
Birmingham VAMC.

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied. 

4.  The RO should contact D. K. G, M.D., 
and request clarification of his opinion 
in the August 1998 record that the 
veteran had "peripheral neuropathy, 
frostbite in Korea (both feet)".  Dr. G 
should be asked whether he had actually 
reviewed any of the veteran's service 
medical records in conjunction with this 
opinion.  Further, Dr. G should be asked 
to distinguish his finding of frostbite 
residuals from the previous findings 
which attributed the veteran's foot and 
leg problems to diabetic neuropathy.

5.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
examination to determine whether he has 
any current frostbite residuals, and the 
etiology thereof.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner must offer an opinion as to 
whether it is as likely as not that the 
veteran currently has any disability of 
the lower extremities and feet which is 
attributable to in-service frostbite.  A 
complete rationale for this opinion 
should be provided.

If the examiner cannot provide the 
requested opinion without resorting to 
speculation, it should be so stated.

6.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should include 
a determination as to whether or not the 
veteran engaged in combat while on active 
duty, and the applicability of 
38 U.S.C.A. § 1154(b) to the present 
case.

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

